McMurray, Presiding Judge,
dissenting.
The release upon which appellee’s plea in bar is predicated does not satisfy the requirement of State v. Hanson, 249 Ga. 739, 744 (2) *729(295 SE2d 297) that “a valid promise to forgo prosecution based on prosecutorial discretion . . . must . . . contain a description of the crimes or transactions in regard to which an individual is excused from prosecution.” Id. at 744. It is beyond dispute that the release appellee relies upon does not contain on its face any language satisfying this requirement as there is no reference to any specific crime, to the Polk County grants, or to any misrepresentation in regard to the Polk County grants. The demand letter referenced in the release was not introduced into evidence before the superior court, where the burden of proof rested upon appellee Dean, and is not part of the record on appeal. Thus, the reference to that letter, the contents of which is unknown to this court or the trial court, cannot be viewed as curing the absence of a description of the crimes as required by the Hanson decision. It follows that appellee Dean did not prove the existence of a valid promise to forgo prosecution.
The analysis applicable to a determination of the extent to which appellee Dean is entitled to the benefit of an invalid promise by the prosecutor is also addressed in Hanson, at 744 (3). The evidence as developed in the case sub judice is similar to that in Hanson in that it shows an overly broad promise beyond the authority of the prosecutor, being in the nature of a blanket amnesty or pardon, and shows that the promisee has performed his part of the bargain.
In Hanson, at 746-747 (3), a prospective requirement of court approval for prosecutorial promises to forgo prosecution was announced predicated in part on this court’s decision of Smith v. State, 74 Ga. App. 777 (41 SE2d 541) and particularly upon certain language from that decision which was quoted with approval in Hanson. This included a statement that: “ ‘the weight of authority upholds the proposition that if such an agreement is made with the prosecuting attorney alone, without the consent or advice of the court, it is of no effect as a protection . . . if he is afterwards placed on trial in violation of that agreement.’ Smith v. State, supra at 785.” Hanson v. State, 249 Ga. 739, 746 (3), supra.
Based upon this language, my conclusion is that any agreement to forgo prosecution will not become binding until approved by the court, that until such approval has been granted the prosecutor may renounce the agreement by any means including commencement of a prosecution of the promisee, and that once the agreement is renounced by the prosecutor the trial court may not approve the defunct agreement. Therefore, in my view the trial court’s purported approval of the release agreement in the case sub judice is void and of no effect.
I further question whether public policy permits the enforcement of an agreement to forgo criminal prosecution in exchange for a payment of money. If the State may agree to forgo prosecution of this *730misdemeanor offense for a payment of $15,000 then what is the State’s price to forgo prosecution of a felony such as murder.
Hanson deals with a practice of promising to forgo prosecution of one crime in exchange for information or cooperation which will aid in the prosecution of another crime. Often the promisee is induced to waive the protection of constitutional rights, particularly those under the Fifth and Sixth Amendments, or otherwise act to his detriment. The process of forgoing prosecution in exchange for such consideration is approved due to pragmatic recognition of the compromises needed in order to prove and punish certain crimes, such as those where all who may bear useful testimony will be implicated. These factors are entirely absent from the case sub judice. If appropriate, the money may be returned to appellee Dean with no prejudice resulting to him.
Furthermore, I do not agree that the concept of equitable immunity is applicable to the case sub judice. Before this concept becomes relevant there must be a sufficient promise to which the equitable principles may attach. In Georgia, reference to the Hanson decision provides the parameters of such a promise. “In the future, an agreement to forgo prosecution must be in writing, must specifically set forth the transactions to which the promise relates, and must be approved by the court.” Id. at 747. As already noted, two of these parameters were not satisfied in the case sub judice.
Nor is this a case to which the concept of private settlement of a criminal case is applicable. “Because a crime is by definition a public wrong against the State, it is not usually an acceptable defense that the person wronged by a criminal has condoned the offense. . . . Neither repayment of the victim nor settlement between the defendant and victim will constitute a bar to conviction of the offender. Williams v. State, 105 Ga. 606 (2) (31 SE 546); Lowe v. State, 111 Ga. 650, 652 (36 SE 856).” Pratt v. State, 167 Ga. App. 819, 820 (1) (307 SE2d 714). Although the cases of Goolsby v. Bush, 53 Ga. 353 and Childs v. State, 118 Ga. App. 706 (165 SE2d 577), cited by the majority, may present a narrow exception to this general rule, that exception is not applicable to the case sub judice. Not only does the fact that this case proceeds by indictment as opposed to accusation preclude application of this exception (see Pratt v. State, 167 Ga. App. 819, 820, supra), the nature of the crime itself being an offense against the government and thus against the whole of society makes it inappropriate for application of the private settlement concept. See Childs v. State, 118 Ga. App. 706, 708 (3), supra.
Finally, I would construe the release agreement between appellee Dean and the Georgia Department of Community Affairs (hereafter “DCA”) as relating only to civil claims. The Deputy Attorney General who represented DCA was not a party to the agreement, he was *731merely an attorney representing one of the parties. The document purports to be a full release of any “theory of recovery whatsoever which DC A now claims. ...” The DCA has no responsibility for the prosecution of criminal offenses, therefore there is no rational basis for supposing that it might contract to forgo a criminal prosecution.
Decided March 15, 1994
Reconsideration denied April 1, 1994
Michael J. Bowers, Attorney General, Harrison W. Kohler, Charles M. Richards, Senior Assistant Attorneys General, for appellant.
Barnes, Browning, Tanksley & Casurella, Roy E. Barnes, George T. Smith, for appellee.
I, therefore, respectfully dissent as I would hold that the superior court erred in attempting to supply its approval under these circumstances and in granting appellee’s plea in bar.
I am authorized to state that Judge Blackburn joins in this dissent.